Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 1 of 13 Page ID
                                 #:3440




                       Exhibit 1
Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 2 of 13 Page ID
                                 #:3441



                                                                                                  MAYER*BROWN
                                                                                                                                   Mayer Brown LLP
                                                                                                                          350 South Grand Avenue
                                                                                                                                           25th Floor
                                                                                                                 Los Angeles, California 90071-1503

                                                                                                                          Main Tel +1 213 229 9500
   May 31, 2017                                                                                                           Main Fax +1 243 625 0248
                                                                                                                                      mayerbrown.com
                                                                                                                                      Philip Recht
                                                                                                                         Direct Tel +1 213 229 9512
                                                                                                                         Direct Fax +1 213 576 8140
                                                                                                                              precht@mayerbrown.com
   Kevin Vincent
   FF Global Holdings Ltd.
   Faraday Future
   18455 South Figueroa Street
   Gardena, California 90248


   Dear Mr. Vincent:

           This letter confirms our agreement that FF Global Holdings Ltd. and its wholly-owned
   subsidiary Faraday Future (collectively the "Clients" and each a “Client”) have engaged Mayer
   Brown LLP, a limited liability partnership established in the United States (the “Firm’”), to
   provide Clients preliminary oral advice concerning the application of state law in California,
   New York, Florida, Washington, and Texas to Clients’ proposed subscription vehicle rental plan,
   all as more fully described in Kevin Vincent’s email to me dated May 17, 2017 (the “Matter”).

           This letter and the International Terms of Business dated January 2015 (the “International
   Terms”), which are enclosed, govern our ongoing relationship in all matters and supersede all
   existing agreements or understandings to the contrary with the following two exceptions: (1) the
   language in parentheses in the first sentence of Section A.9.5 of the International Terms is
   deleted and the following is inserted in lieu thereof: “(including in transactions, bankruptcy and
   insolvency, but excluding any arbitration or litigation unless Client agrees in writing)”, and (2)
   Section II of the Schedule of Non-fee Charges to Clients is deleted.

               engagement on your behalf is limited to the Matter and only to those additional
             Our
   specific matters which we from time to time explicitly agree to undertake. We expect that each
   subsequent undertaking by the Firm will be described in writing.
            I will be responsible for this representation and will use other attorneys and professionals
   of the Firm as appropriate and cost-effective for Clients. The Firm’s fees for services are based
   on time (in quarter hour increments, except if our fees require court approval they may have to
   be calculated to the nearest tenth of an hour) spent on specific projects, computed at our hourly
   rates, discounted by 10%, for those persons performing the services. The Firm’s fees for the
   Matter will be capped at $22,500. Hourly rates are subject to adjustment by the Firm from time
   to time, including for associate level class progressions and promotions of lawyers from one rank
   to the next (e.g., from associate to partner).

      Mayer Brown LLP operates in combination with other Mayer Brown entities (the "Mayer Brown Practices"), which have offices in North America,
                         Europe and Asia and are associated with Tauil & Chequer Advogados, a Brazilian law partnership.
   724436844.1 42006021




                                                                                                                                                        HLIU003592
Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 3 of 13 Page ID
                                 #:3442
   Mr. Kevin Vincent
   May 31, 2017
   Page 2
          As     retainer you agree to pay the Firm upon the execution of this letter the sum of US
   $10,000.00. The retainer you are paying is agreed between us to bea security retainer. The
   retainer will be deposited into a pooled client trust account. Under Illinois law, any interest
   earned on this account is paid to the Lawyers Trust Fund of Illinois. Retainer funds shall remain
   the property of Clients unless and until applied to invoices for fees and costs. We agree to apply
   the retainer to our final invoice as long as you have timely paid all periodic invoices to which
   you have not objected in writing within 15 days after receipt of said invoice. The Firm reserves
   the right, however, to apply the retainer to any unpaid invoices and you agree to replenish the
   retainer up to the original deposited amount at the Firm’s request. Any balance remaining in the
   retainer after the Matter is completed will be refunded promptly.

            The Clients acknowledges a substantial relationship with the Firm’s office in Chicago,
   Illinois and consents to our depositing the security retainer in a pooled trust account maintained
   by us at Bank of America, 135 South LaSalle Street, Chicago, Illinois.
          Each of the  undersigned confirms that he or she is authorized to sign this letter on behalf
   of the applicable party specified below.

          If you have any   questions, please call me.  If you want us to proceed on your behalf,
   please acknowledge your agreement with the terms of our relationship by signing and returning
   to me the enclosed copy of this letter. In any event, please note that the Clients’ directing us or
   continuing to direct us to proceed on their behalf will constitute full acceptance of the terms
   contained in this letter and in the International Terms.

   Hl

   Hl

   Mf




   Mf




                                                                                                         HLIU003593
Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 4 of 13 Page ID
                                 #:3443
   Mr. Kevin Vincent
   May 31, 2017
   Page 3
   Very truly yours,


   Phitip Rech

   AGREED:



   FF Global   Holdings Ltd., a Cayman Islands company


           Ole, Put
   Name Printed:    () fleviaA Viac eal
   Its:

  Date:
            Moy        ol, LO
   Faraday Future, a


  By:       Q. Ke            aint
   Name Printed:       2,le In Viucea
                            v

  Its:    Directo       K hep lato Safety Afar
  Date:
            [hog.3               Z
   CC:      James J. Held




                                                                           HLIU003594
Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 5 of 13 Page ID
                                 #:3444



                                            Mayer Brown LLP U. S. Offices
                                       Schedule of Non-fee Charges to Clients

                                                     August, 2015
   1          Long Distance Telephone.
   We     purchase our long-distance telephone service from telecommunications providers at
   discounted rates. We      charge clients at rates calculated to recover our cost.
  II.         Automated Research.

   We     purchase services from Lexis and Westlaw at fixed monthly rates which are substantially
   below their published rates. We          charge clients for the Lexis and Westlaw connections at rates
   calculated to      recover our   cost.


   III.       Third   Party Expenses.
   When      possible, the Client agrees to contract directly with local counsel, experts and/or
   consultants     (“Third Party Servicers”).     In the event that the Firm engages   a   Third   Party Servicer
   on     behalf, or for the benefit, of the Client or jointly with the Client, the Client agrees that (a) the

   Firm and/or Client will instruct the Third Party Servicer to look solely to the Client and not the
   Firm for any payments        owing to said Third Party Servicer or (b) the Client will provide currently
   available funds to the Firm in the amount of any          approved outstanding Third Party Servicer
   invoice     prior to the time that payment of such invoice to the Third Party Servicer is due.
   Notwithstanding the above, if the Firm does advance or pay any Third Party Servicer expense on
   behalf, or for the benefit, of the Client, the Client agrees to reimburse the Firm promptly for any
   such expense.

   IV.        Document     Reproduction.
   We      charge clients for standard-size internal black and white copies at the rate of $.15 per page.
   We      charge clients for standard-size internal color document reproduction (if specifically

                                                           sale
   724436844.1 42006021




                                                                                                                    HLIU003595
Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 6 of 13 Page ID
                                 #:3445



   requested by clients) at the rate of $1.00 per page. We currently reproduce documents using
   photocopiers, laser printers, and digital copiers, and may in the future use other means of
   reproduction. Outside copying is charged at actual out-of-pocket cost.
  V.          Secretarial, Word Processing and Proofreading Services.
   We    accrue   for client accounts document preparation           charges at the rate of $120 per hour for
   word processors and secretaries           generally when documents (originals or amendments) of over 10
   pages are prepared or for secretarial overtime.              Proofreading services accrue at the rate of $140
   per hour.

   VI.        Mayer Brown Provided Electronic Discovery Services.
   To the extent that the Client elects to host electronic           discovery information on the Firm’s
   Electronic     Discovery Services (“EDS”) servers, we charge a monthly comprehensive services fee
   for hosting and        supporting that data.    We calculate this      charge for each month based on the data
   volume residing on the EDS            servers   at the end   of such   month, at a rate of $65 per gigabyte

   (“GB”), which covers EDS department expenses relating to that internally supported data,

   including any hosting expenses, processing, handling, and response to case team or client needs.
   VI.        Postage.
   We    charge clients at cost for postage when the cost of mailing is $1.00 or more.
   VU.        Out-of-pocket Disbursements.
   The     following types of disbursements when related to a client matter are charged at the Firm’s
   cost:

                      Advances      on   behalf of clients   (e.g., tax payments, filing fees, title
                             charges)
                      Courier and messenger services
                      Court reporters
                      Equipment when purchased solely for a client matter
                      Meals




   724436844.1 42006021




                                                                                                                    HLIU003596
Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 7 of 13 Page ID
                                 #:3446



                     Outside services (including cost of litigation support services
                        purchased from outside vendors)
                     Service of process
                     Records searches
                     Supplies (when amounts are large or type of supply item is special)
                     Tax return   processing charges
                     Taxis, mileage, parking (local)
                     Travel (airfares, hotels, meals, car rentals, fees of travel agencies
                         and professionals, taxis and incidentals)*
                     Trial exhibits
                     Witness fees and costs
                     Other items not covered above that are directly attributable to   a
                         client matter

                    *When our independent travel agency of record is used to book
                       airfare there is a fee charged of not more than $32 per
                       reservation.
   IX.   —   Items Not Charged to Clients.

                     Administrative overhead
                     Air conditioning and electricity for overtime work
                     Client entertainment
                     Local and suburban telephone calls
                     Rent for conference rooms
                     Telefax services




              42006021




                                                                                             HLIU003597
      Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 8 of 13 Page ID
                                       #:3447


                                                                                                                            MAYER*BROWN




             International Terms of Business
                                                                                                                                                          January 2015
A. General Terms                                                                    Our services ina transaction are limited to advising on legal issues arising in the

                                                                                    negotiation, documenting and closing the transaction and do not include giving
1,            Introduction                                                          you financial   or   business advice   as   to the merits of the transaction.

Mayer      Brown is   global services provider. The Mayer Brown legal services
                      a                                                             Upon completion of our work on a Particular Matter, we will not update you on
providers (the "Mayer Brown Practices") are: Mayer Brown LLP (the "US LLP")         legal developments related to such Particular Matter unless we have agreed to
and Mayer Brown Europe-Brussels LLP, both limited liability partnerships            do so in our Engagement Letter.
established in Illinois USA; Mayer Brown International LLP (the "UK LLP”), a
limited liability partnership incorporated in England and Wales (authorized and     1.3          Authority to instruct us and receive advice
regulated by the Solicitors Regulation Authority and registered in England and      Where our client is an entity, we will assume that any of its personnel who
Wales number OC 303359); Mayer Brown,              SELAS established in France;     gives instructions to us has authority to do so and to receive advice on behalf of
Mayer Brown Mexico, S.C., a sociedad civil formed under the laws of the State       the entity, unless you tell us otherwise in writing.
of Durango, Mexico; Mayer Brown JSM, a Hong Kong partnership and its
associated legal practices in Asia (the “HK Partnership”); Tauil & Chequer          1.4          Joint ventures,   partnerships, trade associations, etc.
Advogados, a Brazilian law partnership with which Mayer Brown is associated;        If you are a trade association, partnership, joint venture or similar joint entity
and any other entities which become Mayer Brown Practices. The Mayer                only that entity will be our client and, unless otherwise agreed in writing, we
Brown non-legal service providers are Mayer Brown Consulting (Singapore) Pte.       will only represent it and not its individual members, venturers or partners.
Ltd and its subsidiary, which provide customs and trade advisory and
consultancy services.                                                               1.5          Affiliates

These international terms (the “Internationa! Terms”) are      general terms
                                                                the                 We     only representthe entity named in the Engagement Letter and not its
that govern the relationship between each or any Mayer Brown Practice and           stockholders or other Affiliates (as defined in part A paragraph 18) and
                                                                                    therefore we are able to represent another client with interests adverse to
you. Additional terms may apply to the services provided by specific Mayer
Brown Practices in a Particular Matter (as defined below). In these                 your stockholders or other Affiliates without obtaining consent from you. Even
International Terms, “we” or “us” means the Mayer Brown Practice providing          if you choose to give us confidential information about any Affiliate, this will
                                                                                    not of itself create a lawyer-client relationship between the Affiliate and any
you with services in any specific matter and “you” means the person or entity
to whom we provide our services.                                                    Mayer Brown Practice.
When you instruct         or   engage any Mayer   Brown Practice on a new matter    2.           Charges
(“Particular Matter’),          we    normally confirm your instructions or
                                     will
                                                                                    2.1
engagement in writing (an “Engagement Letter’). These International Terms
                                                                                                 Your    agreement to pay
and the Engagement Letter (which may include the additional terms relating to       You will pay the fees and other charges billed by the Principal Mayer Brown
a Particular Matter), if any, together form the contract (the “Engagement           Practice and, where appropriate, any other Mayer Brown Practice. Unless
Contract”) between you and the Mayer Brown Practice specified in the                otherwise agreed in writing, you are required to pay such fees and charges
Engagement Letter (the “Principal Mayer Brown Practice”), The Principal             whether or not a Particular Matter proceeds to closing or is otherwise
Mayer Brown Practice may, as agent on your behalf, engage another Mayer             concluded in the ordinary course.
Brown Practice to work alongside it on a Particular Matter, if appropriate.
You are only a client of a Mayer Brown Practice in a Particular Matter if that
                                                                                    2.2          Professional fees

Mayer Brown Practice is providing services to you in such Particular Matter,
                                                                                    Unless otherwise   agreed in writing, our fees will be based principally on the
and no Mayer Brown Practice will have liability in Particular Matters where it is
                                                                                    time   wespend on your matter. From time to time, we review our hourly rates
                                                                                    and we will notify you in writing of any increase in rates that (unless otherwise
not providing services.
                                                                                    agreed) will be applicable to the Particular Matter. If contract lawyers or
Each Mayer Brown Practice will apply the applicable local professional conduct      paraprofessionals are assigned to work on any Particular Matter, whether or
rules in the Particular Matter for which it is engaged.                             not they are employed through an independent agency, the Mayer Brown
                                                                                    Practice will charge you hourly rates based upon its then hourly rates for Mayer
1.1           Our services
                                                                                    Brown lawyers and paraprofessionals with similar experience and
1.2           Scope of our services                                                 qualifications.
The scope of our services in a Particular Matter will be limited to those           After consultation, our fees may additionally take account of other factors
described in the related Engagement Letter and to any additional tasks in such      including the complexity or urgency of the matter, the specialized knowledge
Particular Matter that we accept in writing.                                        and skill required and, if appropriate, the value of the property or subject
                                                                                    matter involved and overall outcome.
We will not advise on the tax or insurance implications     (including
                                                                    coverage) of
any Particular Matter or course of action in any Particular Matter or provide       Applicable sales or service taxes will be added to your bill where appropriate.
notices to insurers or re-insurers unless (and then only to the extent) agreed in
writing.




                                                                                                                                                                    HLIU003598
       Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 9 of 13 Page ID
                                        #:3448
Without   limiting any other provision in this part A paragraph 2.2, you will pay         4.              File and information       management
us at our  hourly rates (as adjusted from time to time) for activities incidental to
our representation of you, whether during or after the termination of the                 41              Format and retention of files
lawyer-client relationship. This includes, but is not limited to, our time spent          We  keep our files partly in paper form and partly in electronic form.
responding to subpoenas, searching for and producing documents, preparing                 Unless otherwise agreed in writing, once the Particular Matter is closed we will
for testimony and testifying, and otherwise dealing with your requests or third
                                                                                          retain the related files in accordance with applicable professional conduct rules
party claims or actions relating to a matter we are handling or have handled for          and our then effective records retention policy. At the end of the retention
you.    You will also       reimburse us for all reasonable expenses and other
                          pay   or

charges in connection with   such incidental activities, including, but not limited       period we may dispose of the files without notice to you. We will not destroy
to, the fees of outside counsel that we retain.                                           original signed documents we have agreed in writing to deposit in safe custody
                                                                                          or documents we are required to retain as a matter of law or by our regulators.
2.3           Estimate of fees
                                                                                          4.2             Costs of retrieval of files and documents from      storage
An estimate is our indication of our likely charges for a Particular Matter and is
based on the information known at the time the estimate is given. Unless we               lf, after   aParticular Matter is closed, you ask us to retrieve any material
agree otherwise in writing, any estimate does not amount to a promise or                  belonging to you from the file we will do so without passing on the direct cost
                                                                                          of retrieval. However, we may charge you for time spent in complying with
agreement that we will          perform
                                  our services within a fixed time or for a fixed
or   capped
          fee. An estimate is subject to revision and is not binding on us.               your request and answering any inquiries from you. We may also charge for
                                                                                          delivery to you of any materials.
2.4           Fixed fees
                                                                                          4.3             Copyright
A fixed fee is an agreement by us in writing to render services in a Particular
Matter for a stated fee. Unless otherwise agreed in writing, if we agree to a             Unless otherwise agreed in writing, the copyright in the original materials we
fixed fee and undertake work outside the agreed scope of the Particular                   produce for you belongs to us. The fees you pay for our work, however, permit
Matter, we will charge for the additional work on the basis referred to in part A         you to make use of such materials for the purpose for which they are created.
paragraph 2.2.                                                                            5.              Termination
2.5           Expenses                                                                    5.1             Your right to terminate
Unless we agree otherwise, we will instruct third parties that we engage on                         terminate our acting for you
                                                                                          You may                                      in   any Particular   Matter at   any time   by
your behalf to seek payment from you directly and we will have no liability for           giving us notice in writing.
amounts owing to the third party from you. If we incur or pay certain expenses
on your behalf in connection with an Engagement Contract, including but not               5.2             Our right to terminate
limited to third party fees, court fees, stamp duty, registration or search fees,                  to any limitations in applicable professional conduct rules, we may
                                                                                          Subject
they will be payable by you as a charge in addition to our fees and other non-            terminate acting for you in any Particular Matter at any time by giving you
fee charges in each Particular Matter and, unless we agree otherwise, you will            notice in writing.
provide us with funds in advance to pay those expenses. Non-fee charges may
include photocopying, telephone charges and other charges notified by the                 5.3          Payment of fees and expenses on termination
Mayer Brown Practice. Additional sales or service taxes may be payable by you             You must pay     our outstanding fees and expenses (and those accrued but not
on some     of these expenses,
                                                                                          yet billed) if you or we terminate our Engagement Contract in connection with
                                                                                              Particular Matter.
3.            Billing arrangements and settlement of our accounts                         a


3.1           Our bills                                                                   5.4       Timing of termination of an engagement
We may send you bills at monthly or other intervals while your Particular                 Unless otherwise agreed in writing, an Engagement Contract in connection with
Matter is in progress and in any event upon completion of the Particular                  a Particular Matter will come to an end or be deemed to have come to an end
Matter.                                                                                   at the completion of our legal work in the Particular Matter or, if earlier, 12
                                                                                          months after the relevant Mayer Brown Practice fast rendered any billable
3.2           Payment of full amount                                                      services to you on the Particular Matter. The lawyer-client relationship
                                                                                          between you and the relevant Mayer Brown Practice will terminate at that
Our bills must be        paid
                         without any deduction or withholding on account of
taxes or charges of any nature. If a deduction or withholding is required by law          point unless the relevant Mayer Brown Practice is providing other services
                                                                                          under an Engagement Contract in another Particular Matter that has not then
you must pay such additional amount as is necessary so that we receive the full
amount of our bill. We also may issue a bill in which our fees are grossed up to          terminated or been deemed to have been terminated. Even if we inform you
account for such deduction or withholding.                                                of developments in the law by newsletters or similar alerts, or we or persons
                                                                                          associated with us are named as (or become) a recipient of a notice on your
3.3           Interest                                                                    behalf, this will not create or revive any lawyer-client relationship.
Each of     bills must be paid within 30 days after the date the bill is sent. We
           our                                                                            In some Mayer Brown Practices, we may maintain a system to calendar due
may     chargeinterest on any outstanding amount from the due date for                    dates for the payment of maintenance and/or annuity fees relating to, or the
payment until the bill is paid in full at a rate per annum equal to four percent          renewal dates for the preservation of certain legal rights attaching to,
plus the most currently available US Government 10 year yield as quoted in the            intellectual property. In connection with this system, we may notify the person
Financial Times (such yield to start on the due date for payment and adjusted             or entity listed in our records as the holder of such rights of the necessity of
every 30 days thereafter based on the then most current quote of yield).                  paying maintenance and/or annuity fees or obtaining a renewal in order to
                                                                                          preserve such rights. Neither the maintenance of such system nor any such
3.4           Charges of other Mayer Brown Practices                                      notification or renewal will constitute the provision of services for the purposes
The    Principal Mayer Brown Practice may engage another Mayer Brown Practice             of determining whether there is a continuing lawyer-client relationship.
on  your behalf. If so, each Mayer Brown Practice may issue separate bills or
the fees and expenses of other Mayer Brown Practices may be included ina bill             6.              Communication
issued by the Principal Mayer Brown Practice. Such fees and expenses may be               6.1             Use of email
expressed as a separate disbursement to meet local requirements.
                                                                                          We may communicate with         you   by email unless you ask us not to.
3.5           Liability for our fees                                                      We   prefer      encrypt email that we send to you (whether it contains
                                                                                                           to
If we agree to accept payment of our fees and expenses from       a   third   party you   confidential information or not), provided we are able to implement mutually
will remain liable to us for them in the event of non-payment.                            acceptable encryption standards and protocols.




                                                                                                                                                                              HLIU003599
      Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 10 of 13 Page ID
                                        #:3449
You are responsible for protecting your system from viruses and any other                               our work may not be used or relied on by any third party, even          if such third
harmful codes or devices. We try to eliminate them from email and                                       party may have agreed to pay our bill.
attachments but we do not accept liability for any that remain.
                                                                                                       9.         Confidentiality, disclosure and conflicts
We may monitor or access any or all email sent to us. In addition, we scan
incoming email for spam, viruses and other undesirable material, which may                              9.1          Confidentiality and disclosure
mean that email communications do not reach the intended recipient.                                     We owe you a duty of confidentiality in respect of information relating to you
Therefore, you should always follow up each important email by contacting the                           that we obtain while dealing with your matters. We will not disclose such
person to whom it has been sent.                                                                        information except in the circumstances set out in this part A paragraph 9 or
6.2           Marketing materials                                                                       otherwise as required or permitted by the            applicable professional
                                                                                                                                                                                 conduct
                                                                                                        rules. We owe the same duty of confidentiality to all our clients. Accordingly,
We                                  you with details relating to the Mayer
        may from time to time provide                                                                   if at any time we possess information in respect of which we owe a duty of
Brown Practices and the services we            including updates on legal
                                                      provide,                                          confidentiality to a former or another current client, we will not be required to
developments.  If at any time you do not wish to receive that information,                              disclose such information to you nor use it on your behalf even though the
please tell us,                                                                                         information may be material to your Particular Matter.

7.             Money laundering and other notification to                                               9.2          Disclosure to certain third   parties
               authorities                                                                              Our duty to keep confidential information relating to you or your Particular
                                                                                                        Matter on which we are acting, or have acted, for you is subject to any
7.1                         regulators and consent
               Notifications to
                                                                                                        disclosures we consider in good faith we are required to make to any police,
In many jurisdictions          we operate, we are required by law or regulators
                             in which
to put in place procedures to prevent money laundering. If we know or suspect
                                                                                                        governmental, regulatory or supervisory authority under any statutory or
                                                                                                        regulatory obligations (including those described in part A paragraph 7 (Money
(or have reasonable grounds for suspecting) that a matter or transaction                                laundering and other notification to authorities) or in accordance with any
involves money laundering we may, in accordance with our statutory                                      internal procedures that we have put in place to meet those obligations.
obligations and those procedures, be required to make a notification of our
knowledge or suspicion to the relevant regulatory authorities.                                          We   may, when required by our insurers, auditors or other professional advisers
In certain jurisdictions, rules or regulations require taxpayers engaging in
                                                                                                        (including independent counsel or debt collection agencies) provide to them
                                                                                                        information relating to you or details of a Particular Matter or Matters on
certain types of transactions to disclose their participation in such transactions                      which we are acting or have acted for you.
to the tax     authorities, and in          where we are acting as your tax
                                          some cases
                                                                                                        From time to time, we may use third parties to provide typing, photocopying,
adviser    we are     also   required   to   report
                                       transactions to the tax authorities. In
some circumstances, we may be obliged to maintain a list of and notify the tax                          printing, data handling and other business support services, subject to
authorities (notwithstanding any otherwise applicable duty of confidentiality)                          contractual duties of confidentiality.
of the names of investors and other details. Depending on the circumstances,                            9.3          Disclosure to other   Mayer Brown Practices
we may be unable to seek your consent or inform you that we have made such
a    notification.                                                                                      We may disclose confidential information relating to you, or Particular Matters,
                                                                                                        to other Mayer Brown Practices, all of which are bound by the same duty of
7.2         Liability                                                                                   confidentiality that we have to you regarding to any such information.
We do not accept     liability for any loss or damage you suffer by actions we take                     9.4          Publicity
in good faith to      comply with anti-money laundering legislation or other
statutory or regulatory obligations.                                                                    We  may disclose that you are a client and describe in general terms the work
                                                                                                        we do for you unless you ask us not to do so in writing. However, we will not,
7.3         Client due diligence requirements                                                           without your consent, disclose that we are acting, or have acted, for you ona
                                                                                                        Particular Matter if the matter remains otherwise confidential.
Applicable anti-money laundering and other similar legislation and
requirements and our internal procedures may require us to identify and verify                          9.5          Conflicts of interest advance waiver
                                                                                                                                           -




the identity of our clients and in some cases also their beneficial owners, and to
conduct other background checks. We may be required to retain and update                                We may   now or    in the future without your consent act for your competitors,
our records of the information obtained. We may also be required to make                                adverse parties or our other clients whose interests are or may be opposed to
detailed inquiries as to a number of matters, including as to the source of funds                       or in conflict with yours or your Affiliates in matters not substantially related to

being used in Particular Matters on which we advise and the beneficial owner                            Particular Matters we are handling for you (including in transactions,
of them. We refer to these requirements as the “CDD Requirements”.                                      bankruptcy,    insolvency, arbitration, litigation or other forms of dispute
                                                                                                        resolution), Where we are acting for you on a Particular Matter, however, we
Where possible, we try to meet the CDD Requirements using information from                              will not act for another client on the same matter unless and to the extent that
public sources and/or by electronic verification. However, we may need to ask                           we are permitted to do so by the applicable professional conduct rules.
you for (and retain) documents and other information for this purpose. We
may provide copies of this information to any other adviser you engage or                               9.6          Conflicts of interest and   confidentiality
whom we engage on your behalf for their use in meeting similar requirements
                                                                                                        Subject applicable professional conduct rules, where we have information in
                                                                                                                to
imposed on them.                                                                                        respect of which we owe you a duty of confidentiality and which is or may be
We may delay commencing            work,     decline to act   or   (if appropriate)   cease to   act    material to a matter on which we are acting for another client, we may act for
if the CDD Requirements             are      not met to our        satisfaction and within        a     that other client, provided we put in place arrangements, such as “ethical” or
reasonable period of time.                                                                              “information” screens, which are reasonably appropriate in the circumstances
                                                                                                        to ensure that the confidentiality of your information is maintained.
We may  charge you in the normal way for work that we have to do and for
expenses incurred for the purpose of meeting the CDD Requirements.                                      10.          Joint   representations
7.4            Cash                                                                                     Where we act for you jointly with others in a Particular Matter, we may
                                                                                                        disclose to all the parties we represent any confidential information we obtain
We do not accept cash without prior agreement. If cash is deposited directly
                                                                                                        from you and the content of our communications with you. To that extent, the
with our bank we may charge for any additional checks we deem necessary
                                                                                                        advice we give will cease to be privileged as between you and the other
regarding the source of funds and the beneficial owner(s) of them to meet the                           clients. Unless otherwise agreed in writing, you will remain jointly and
CDD Requirements.
                                                                                                        severally liable for our fees even if you have made different arrangements with
8.             No third       party reliance                                                            the other parties. If a conflict arises during the course of a Particular Matter,
                                                                                                        we may need to cease to act for you unless the conflict can be otherwise
Our services are          for your benefit alone and solely for the purposes of
                      provided                                                                          resolved. In those circumstances, we may continue to act for some or all of the
the Particular Matter to which they relate. Unless otherwise agreed in writing,




                                                                                                                                                                                       HLIU003600
      Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 11 of 13 Page ID
                                        #:3450
other clients. Representation of an association, partnership, joint venture or              to retain us on behalf of each Associated Person. You will procure that each
similar joint entity is not a joint representation, Where you and another client            Associated Person will act on the basis that they are a party to and are bound
or clients jointly instruct us, we will assume that any of you has authority to             by the relevant Engagement Contract. All references in these terms of business
give instructions on behalf     you unless any of you tell us otherwise in writing.
                               of                                                           (other than in this part A paragraph 15) and in the Engagement Letter to “you”
                                                                                            (and derivatives of it) mean you and each Associated Person.
11.            Data
                                                                                            16.          Financial transactions
11.1           Use of data

We will    hold,     and process any data you provide to us (including data
                   use
                                                                                            16.1         Representing financial institutions
relating you, your Associated Persons (as defined in part A paragraph 18
          to                                                                                Unless otherwise agreed in writing, when we represent financial institution in
                                                                                                                                                       a
(Definitions)) and your respective employees) to carry out conflict checks, client          a Particular Matter, we will not be responsible for advising the financial
identification and other client intake and maintenance procedures pursuant to               institution on compliance with applicable laws and regulations arising out of its
our CDD Requirements, comply with statutory and regulatory obligations and                  legal or regulatory status or the general nature of its business or on its internal
our internal procedures, conduct the work in the related Particular Matter and              governance Issues.
update our client databases. The data may be shared with other Mayer Brown
Practices.                                                                                  16.2         Refiling; re-recording
                                                                                            Whether or not you are a financial institution, unless we otherwise agree in
11.2           Provision and   use   of personal data
                                                                                            writing in the Engagement Contract, we do not undertake responsibility for
You must make sure that any personal data you provide to us and our use and                 advising you upon or ensuring compliance with periodic refiling or re-recording
disclosure of that data in accordance with your instructions does not breach                requirements.
any applicable data protection laws and regulations. We will comply with our
duties as a law firm under           applicable
                                         data protection and privacy laws and               17.          Use of client accounts
regulations. Further information about our privacy policy, including our data               In certain                       the United States a Mayer Brown Practice is
                                                                                                         jurisdictions outside
protection inquiries policy, may be found under the legal notices section of our            permitted        discretion to provide client account facilities to receive, hold
                                                                                                         at its
website at     www.mayerbrown.com/legal-notices.                                            and transfer funds in connection with a matter on which it is acting. If we have
                                                                                            agreed to the use of our client account such use is at your own risk. You must
12.            No waiver of our          privilege                                          tell us in advance when you are transferring funds to us as unexpected or
We  represent many clients and handle a great number of complex matters. As                 unidentified receipts may either be retained pending further investigation or
a result, from time to time, issues may arise that raise questions under our                returned to the sender. We may charge for any checks we deem necessary
applicable professional conduct rules, including possible disputes witha client             regarding the source of funds and the beneficial owner(s) to meet the CDD
and conflicts of interest issues. When such issues arise, we generally seek the             Requirements.
advice of our internal counsel (or, if we choose, outside counsel). You agree
that we, in our own discretion, may do so. We consider such consultations to                18,          Definitions
be protected from disclosure under the lawyer-client privilege. While some                  In these International Terms and (where     applicable) in an Engagement Letter
courts have limited this privilege under certain circumstances, we believe that             any reference  to a statute or a statutory  provision includes any consolidation,
it is in both your and our interest that we receive expert analysis of our                  re-enactment, modification or replacement of the same from time to time and:
obligations. Our ongoing representation of you will not result in a waiver of               “Affiliate” means in relation to an entity any person who or entity that controls
any lawyer-client privilege that we may have to protect the confidentiality of              or is under common control with or is controlled by that entity.
our communications with such counsel.
                                                                                            “Associated Person” in a Particular Matter, means (subject to part A paragraph
13.            Force     majeure                                                            8 (No third party reliance)) any Affiliate that is with our agreement in writing a
We will not be liable to you if we are unable to perform our services in a                  recipient of and entitled to rely on our services in relation to that matter.
Particular Matter as a result of any causebeyond
                                              our reasonable control. If this
                                                                                            19.          Inconsistencies
happens, we will tell you as soon as reasonably practicable.
                                                                                            In the event of any     inconsistency between an Engagement        Letter and these
14.            Assignment                                                                   International Terms, the    Engagement Letter will prevail.
14.1                 assignment
               Permitted
                                                                                            20.          Law and       jurisdiction
We  may assign, may assign the benefit of, any Engagement Contract to any
                    or
                                                                                            Each   Engagement           will, unless otherwise agreed in the Engagement
                                                                                                                  Contract
successor partnership or corporate entity that carries on the business or any
                                                                                            Letter, and except    provided in part B paragraph 3.6 (Law and Jurisdiction),
                                                                                                                  as
part of the business of the relevant Principal Mayer Brown Practice. You will               be subject to and governed by the laws of the jurisdiction in which the Principal
accept the performance by such assignee of the Engagement Contract in                       Mayer Brown Practice is established or incorporated. Any dispute arising from
substitution for the Principal Mayer Brown Practice. References in these                       under an Engagement Contract will be
                                                                                            or                                           subject to the exclusive jurisdiction of
International Terms and in any relevant Engagement Letter to the Mayer                      the courts of that jurisdiction.
Brown Practice include any such assignee.
                                                                                            21,          Application of these International Terms and
14.2           Other   assignment                                                                        amendments
Subject   to   part A paragraph 14.1, neither you nor we have the right to assign or        These International Terms supersede any earlier terms of business to which we
transfer the benefit or burden of        an   Engagement Contract without the written
agreement of the other.                                                                     may have agreed and, unless otherwise agreed in writing, apply to the services
                                                                                            referred to in any Engagement Letter accompanying these terms and all
14.3           Assignment by other Mayer Brown Practices                                    subsequent services we provide to you.
References in these International Terms or in any              Engagement Letter       to   B. Additional Terms
another Mayer Brown Practice includes any limited              liability partnership   or
other partnership or corporate entity to or by which all or part of the business            1,           Additional Terms         applicable to the US LLP only
of the other Mayer Brown Practice is from time to time transferred or carried
                                                                                            1.1          Provision for work performed    by lawyers resident in our New York
on.
                                                                                                         office
15.            Associated Persons                                                           In the event  you have a fee dispute with us in an amount that is between
Unless the               Letter expressly states otherwise, you accept the
                Engagement                                                                  USS$1,000  and USS50,000, you may have the right to seek resolution of that
provisions of the Engagement Contract on your own behalf and as agent for                   dispute in an arbitration under Part 137 of the Rules of the Chief Administrator,
each Associated Person. You confirm that you have, or will have, the authority              New York State Office of Court Administration. For further information about




                                                                                                                                                                            HLIU003601
      Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 12 of 13 Page ID
                                        #:3451
the fee dispute arbitration procedures, please refer to the text of Part 137,        register maintained by it so that we can carry on insurance mediation activity.
available on the internet at www.courts.state.ny.us/admin/feedispute.                The  register can be accessed via the Financial Conduct Authority website
                                                                                     atwww.fca.org.uk/register. This part of our business, including arrangements
1.2          Provision for work   performed by lawyers resident in our Houston       for complaints or redress if anything goes wrong, is regulated by the Solicitors
             office
                                                                                     Regulation Authority, the independent regulatory body of the Law Society of
NOTICE TO CLIENTS: The State Bar of Texas requires us to inform you that it          England & Wales (a designated professional body for the purposes of FSMA) of
prosecutes  professional misconduct committed by Texas attorneys. Although           which we are members. We will not provide insurance mediation services
not every complaint against or dispute with a lawyer involves professional           unless you expressly ask us to do so.
misconduct, the State Bar's Office of Chief Disciplinary Counsel will provide you
with information about how to file a complaint. Please call 1 800 932 1900 toll-
                                                                                     2.5.2           Investments
free for more information.                                                           Depending on    the nature of the services we provide to you, it is possible that
                                                                                     we    may,    occasions when you instruct us to do so, provide you with legal
                                                                                                  on
1.3          Securities and   Exchange Commission   —
                                                        Standards of Professional
                                                                                     services which relate to investments. We are not “authorised” by the Financial
             Conduct
                                                                                     Conduct Authority under FSMA. Where our services are provided from the UK,
Pursuant to Part 20S in Title 17 of the Code of Federal Regulations (“Standards      we are permitted to undertake certain activities in relation to investments that
of Professional Conduct”), if any lawyer of the US LLP represents you in             are limited in scope and incidental to our legal services or which may be

appearing and practicing before the Securities and Exchange Commission (the          regarded as a necessary part of our legal services because we are regulated by
“SEC”), we may have obligations imposed on us, as further described in the           the Solicitors Regulation Authority (which together with LeO also provides
Standards of Professional Conduct. These obligations currently are limited to        complaints and redress mechanisms). No communication either to you, or on
up-the-ladder reporting within your organization, although some form of              your behalf to any other person, during the course of our engagement is an
reporting to the SEC may be adopted. If any of our lawyers currently                 invitation or inducement to engage in investment activity and nothing we say
represents, or in the future represents, you in appearing and practicing before      or write should be construed as such.
the SEC, you acknowledge that we are (or will become) subject to the
obligations imposed on us by the Standards of Professional Conduct.
                                                                                     2.6             Third   party rights
                                                                                     Other than part B paragraphs 2.8 and 2.9, no provision of an Engagement
2.           Additional Terms        applicable to the UK LLP only                   Contract is intended to be enforceable pursuant to the Contracts (Rights of
                                                                                     Third Parties) Act 1999, Accordingly, other than our employees, consultants or
2.1         Regulatory information
                                                                                     partners wishing to rely on those paragraphs, no third party will have any right
Mayer Brown International LLP is a limited liability partnership incorporated in     to enforce, or rely on, any provision of an Engagement Contract.
England and Wales under no. OC303359. It is authorized and regulated by the
Solicitors Regulation Authority. Its registered office is 201 Bishopsgate, London    2.7             Professional   indemnity insurance
EC2M 3AF.                                                                            The UK LLP is required to hold a minimum level of insurance cover under the
                                                                                     Solicitors’ Indemnity Insurance Rules. The territorial coverage is worldwide for
2.2          Members and      partners
                                                                                     the UK LLP and details of our insurers can be found under the legal and
An English limited liability partnership is a body corporate which has members
                                                                                     regulatory information page of the legal notices section of our website, at
and not partners. In these terms references to a    “partner”in relation to the UK
                                                                                     www.mayerbrown.com/legal-notices.
LLP means a member of Mayer Brown International LLP. However, in our
dealings with you, the UK LLP may also use the term partner to refer to an           2.8             Exclusions and limitations       liability
                                                                                                                                    on our

employee or consultant of the UK LLP who is a lawyer with equivalent standing        2.8.1
or qualification, or to a lawyer with equivalent standing in another Mayer
                                                                                                  Proportional liability
Brown Practice.                                                                      If you suffer loss or damage because of our breach of contract or of our

2.3
                                                                                     negligence, our liability will be limited to a just and equitable proportion of the
             Interest on client account                                              total loss or damage you suffer having regard to the extent of the responsibility
The UK LLP main client account is with the Royal Bank of Scotland. Unless we         of any other party who may also be liable to you in respect of such loss and
agree otherwise in writing we deposit client money in an instant access deposit      damage. Our liability in these circumstances will not be increased because of
account and will pay interest for the period during which the money is held,         any actual or potential shortfall in recovery from another party whether due to
unless such interest is de minimis. We calculate interest at a rate equivalent to    any exclusion or limitation of liability that you have agreed to with another
that payable by our bank on such accounts. Our policy for the handling of            party, difficulty in enforcement, settlement of claims or any other reason.
client funds, including the basis of payment of interest, can be found in the
legal notices section of our website at www.mayerbrown.com/legal-notices.
                                                                                     2.8.2           Liability in respect of other parties
                                                                                     Where      we     instruct another      party on your behalf (for example, a barrister,
2.4          Complaints                                                              expert or co-counsel)         we    will not be liable for the services provided by that
We will do what we reasonably can to resolve any complaint about our services        other party.
or bills in accordance with the UK LLP’s complaints handling policy, a copy of
which is available in the legal notice section of our website at
                                                                                     2.8.3      Liability cap
www.mayerbrown.com/legal-notices and which will be provided on request. If           We   may, from time to time, if permitted by local laws and applicable
you are not satisfied with our handling of your complaint you may be eligible to     professional conduct rules, agree with you that our aggregate liability to you
complain to the Legal Ombudsman (“LeO”) at PO Box 6806 Wolverhampton                 for a Particular Matter or Matters is limited to            an   amount   specified   in the
WV1 9WJ. You must contact LeO within six months of our final response;               relevant Engagement Letter (a “Liability Cap”).
otherwise LeO may decide not to investigate your complaint. More                     A Liability Cap will apply to all liability that we may have to you in respect of the
information is available at   www.legalombudsman.org.uk. You may have right a        relevant Particular Matter or Matters, including for breach of contract and for
to object to a bill from the UK LLP   by
                                     making a complaint as above and/or by           negligence (but not for banking failure or compliance with legislation in respect
applying to the Court for an assessment of the bill under Part Ill Solicitors Act
                                                                                                                    of
                                                                                     of which a separate limit liability applies as set out in part B paragraph 2.10).
1974,
                                                                                     The Liability Cap (if any) will apply on an aggregate basis to all liabilities that we
2.5          The Financial Services and Markets Act 2000     (“FSMA”)                may have to you and any Associated Person (including third parties when a
                                                                                     consent to such third parties is given under part A paragraph 8 (No third party
2.5.1        Insurance contracts
                                                                                     reliance)) in the relevant Particular Matter or Matters.
If and to the extent that our legal services involve insurance mediation activity
{which is, broadly, the advising on, selling and administration of insurance         2.9                   against individual employees/partners
                                                                                                     No claim

contracts) from the UK, you should note that we are not “authorised” by the          No individual   employee, consultant or partner of the UK LLP has a contract with
Financial Conduct Authority under FSMA. However, we are included on the              you   or   owes you a duty of care. Any services performed by an employee,




                                                                                                                                                                           HLIU003602
      Case 2:20-cv-08035-SVW-JPR Document 160-5 Filed 05/18/21 Page 13 of 13 Page ID
                                        #:3452
consultant or partner are performed on behalf of the relevant Mayer Brown                          The Liability Cap (if any) will apply on an aggregate basis to all liabilities that we
Practice and that person does not assume any personal responsibility to you or                     may have    to you and any Associated Person (including third parties when a
any other party for those services. Accordingly, it is a fundamental provision of                  consent to such third parties is given under part A paragraph 9 (No third party
these International Terms that you will not bring any claim against any                            reliance))        in the relevant Particular Matter   or   Matters.
individual employee, consultant or partner, directly or indirectly, in connection
with our services,
                                                                                                   3.3                 against individual employees/partners
                                                                                                                      No claim

None of the provisions of this part B paragraph 2.9 limit or exclude the liability
                                                                                                   No individual employee, consultant or partner of the HK Partnership has a
                                                                                                   contract with you or owes you a duty of care. Any services performed by an
of the UK LLP for the acts or omissions of any employee, consultant or partner.
                                                                                                   employee, consultant or partner are performed on behalf of the HK Partnership
2.10             No   liability for banking failure and our compliance with legislation            and that person does not assume any personal responsibility to you or any
                                                                                                   other party for those services. Accordingly, it is a fundamental provision of
We do not        accept liability for any loss or damage you suffer if any bank that we            these International Terms that you will not bring any claim against any
use   collapses        or    for   reasons   outside of     our   control is otherwise unable to
                                                                                                   individual employee, consultant or partner, directly or indirectly, in connection
transact business or transfer funds in a                   timely
                                                   manner or at all. However, if
                                                                                                   with    our   services.
such           is nonetheless imposed on us by a court of law, our
       liability                                                             to youliability
will not exceed an amount                  equal
                                     to the minimum level of insurance cover                       None of the         provisions of this part B paragraph 3.3 limit or exclude the liability
required   from time to time under any                   applicable
                                                    rules governing the insurance                  of the HK         Partnership for the acts or omissions of any employee, consultant or
of solicitors. This limitation of            liability
                                        will not be increased                 by
                                                                  any Liability Cap                partner.
agreed with you,                                                                                   3.4           liability for banking failure and our compliance with legislation
                                                                                                                      No
2.11             Inside     information                                                            We do not accept liability for any loss or damage you suffer if any bank that we
If you are a company that has, or the subsidiary of a company that has,                            use collapses or for reasons outside of our control is otherwise unable to
securities that are listed on a regulated market you will tell us if a matter on                   transact business or transfer funds in a       timely manner or at all. However, if
which we are advising you is or becomes “inside information” in relation to that                   such liability is nonetheless imposed on us by a court of law, our liability to you
company or its securities. Following any such notification, we will implement                      will not exceed an amount equal to the minimum level of insurance cover
our internal procedures relating to the handling of such information.                              required from time to time under any applicable rules governing the insurance
                                                                                                   of solicitors. This limitation of liability will not be increased by any Liability Cap
2.12             rights over your property (our lien)
                 Our
                                                                                                   agreed with you.
If any,    any part of any, bill is not paid within 30 days after the bill is sent, we
           or

will, to the extent we are permitted to do so as a matter of law and applicable                    3.5                Our rights over your property (our lien)

professional conduct rules, retain money, papers and other property belonging                      If any,      or   any part of any, bill is not paid within 30 days after the bill is sent,   we
to   you     if these have been provided to us in relation to a different matter
           even                                                                                    will,   the extent we are permitted to do so as a matter of law and applicable
                                                                                                           to
until such time as all amounts due to us are paid in full. Subject to applicable                   professional! conduct rules, retain money, papers and other property belonging
professional conduct rules, we may seek a charging order over property that                        to you even if these have been provided to us in relation to a different matter
we recover or preserve for you in litigation. We do not waive these rights if we                   until such time as all amounts due to us are paid in full. Subject to applicable
accept any alternative security for our costs, for example a payment on                            professional conduct rules, we may seek a charging order over property that
account.                                                                                           we recover or preserve for you in litigation. We do not waive these rights if we

                                                                                                   accept any alternative security for our costs, for example a payment on
3.               Additional Terms               applicable to the HK Partnership                   account.
                 only                                                                              3.6                Law and    jurisdiction
Sik              Third      party rights                                                           Notwithstanding part A paragraph 20 (Law and jurisdiction), and unless
Other than part B paragraphs 3.2 and 3.3, no provision of an Engagement                            otherwise agreed in writing, each Engagement Contract with Mayer Brown JSM
Contract is intended to be enforceable pursuant to the Contracts (Rights of                        or its associated legal practice in Asia will be governed by Hong Kong law and
Third Parties) Ordinance (Cap 623).                                                                any dispute arising from or under such Engagement Contract will be subject to
                                                                                                   the exclusive jurisdiction of Hong Kong courts.
3.2              Exclusions and limitations          on our    liability
3.2.1       Proportional liability
If you suffer loss  or damage because of our breach of contract or of our

negligence, our liability will be limited to a just and equitable proportion of the
total loss or damage you suffer having regard to the extent of the responsibility
of any other       party who may also be liable to you in respect of such loss and
damage.         Our   liability
                         in these circumstances will not be increased because of
any actual or potential shortfall in recovery from another party whether due to
any exclusion or limitation of liability that you have agreed to with another
party, difficulty in enforcement, settlement of claims or any other reason.
3.2.2            Liability in respect of other parties
Where       we    instruct another          party on your behalf (for example, a barrister,
expert     co-counsel)
           or                      we   will not be liable for the services provided by that
other party,

3.2.3            Liability cap
We    may, from time   to time, if permitted by local laws and applicable
professional conduct rules, agree with you that our aggregate liability to you
for a Particular Matter or Matters is limited to an amount specified in the
relevant Engagement Letter (a “Liability Cap”).
A Liability Cap will apply to all liability that we may have to you in respect of the
relevant Particular Matter or Matters, including for breach of contract and for
negligence (but not for banking failure or compliance with legislation in respect
of which a separate limit of liability applies as set out in part B paragraph 3.4).




                                                                                                                                                                                          HLIU003603
